Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,413,154 to Mergen et al.

As to claim 1, Mergen discloses a method (Fig. 1, 3 and 9), comprising:
performing, in an edge device that includes a power source [user device 105-1..105-3], operations comprising:
monitoring a running process [managing an on-going process: col. 5, lines 12-14] that is running on the edge device [process request may be made by a process that is already running: col. 5, lines 12-21 & col. 9, lines 31-35] and obtaining, based on the monitoring, power consumption information associated with the running process [calculating a power consumption associated with the process request: col. 1, lines 22-27];

providing, to another entity, the power consumption information and/or information concerning the priority of the running process [urgency information is sent to bin packer or request management module: col. 8, lines 5-21 and 45-60].

As to claim 2, Mergen discloses the running process is associated with an app that is resident on the edge device [for example, an indexing service: col. 12, lines 22-27, 32-34].

As to claim 3, Mergen discloses providing the power consumption information and/or information concerning the priority of the running process comprises displaying, on a user interface, one or both of the power consumption information and the information concerning the priority of the running process [user interface for displaying and controlling power consumption information: col. 7, lines 40-47].

As to claim 4, Mergen discloses setting or changing a respective power consumption budget for the running process and/or for the process that is not yet running [changing the power consumption budget for a process, by, for example, executing it in a degraded mode in order to minimize its power consumption: col. 7, lines 64-67].

As to claim 5, Mergen discloses adjusting a parameter associated with the running process based on input received from a user [user interface controlling system power consumption: col. 7, lines 40-47].

As to claim 6, Mergen discloses the priority adjustment causes a relative improvement in an efficiency with which power provided by the power source of the edge device is consumed by a group of processes that includes the running process [urgency management allows device to maintain lower power consumption: col. 12, lines 22-41].

As to claim 7, Mergen discloses the priority comprises a priority for execution of the process and/or a priority for power consumption by the process [urgency controls execution and power consumption of process: col. 1, lines 22-36].

As to claim 8, Mergen discloses the adjusting of the priority is triggered automatically based on the power consumption information [changing an urgency for said process request based on power consumption and current state of device: col. 11, lines 12-26].

As to claim 9, Mergen discloses adjusting the priority of the running process comprises rescheduling a start time and/or finish time of another process associated with an app on the edge device [bin packer schedules start times for all process requests based on their relative urgencies with each other: col. 11, lines 44-67, and col. 12, lines 1-19].

As to claim 10, Mergen discloses adjustment of the priority of the running process is also based in part on user preference information received by way of a user interface [user interface controlling 

As to claims 11-20, Mergen discloses a method for controlling the priority of a process substantially as claimed.  Because Mergen teaches the method, Mergen also teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform said method.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

In the remarks, applicants argued in substance that Mergen does not teach or suggest a running process that is running on the edge device.  But Mergen teaches a running process that is running on the edge device [managing an “on-going process”: col. 5, lines 12-14].  Applicants appear to argue that the process request refers only to a request to begin a new process, i.e. that the process request is for a process that is not yet running on the edge device. Although Mergen does teach that the process request may be a request to start a specific program [col. 5, lines 3-7], Mergen also teaches that a process request is not only limited thusly [process request is a message to the OS requesting that an operation be performed: col. 5, lines 3-7].   For example, Mergen teaches that the process request may correspond to a meeting reminder, i.e. for a calendar program that is already running [col. 5, lines 15-21], converting data or calculating a value, i.e. for a program that is already running [col. 9, lines 31-35], or a virus scan request from an indexing program that is already running [col. 12, lines 22-27].  Thus, Mergen teaches a running process that is running on the edge device, substantially as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIC CHANG/               Examiner, Art Unit 2186            
   

/KIM HUYNH/               Supervisor Patent Examiner, Art Unit 2186